UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-1784


In re: NIKKO TAYLOR WRIGHT,

                    Petitioner.



              On Petition for Writ of Mandamus. (8:16-cr-00260-TDC-2)


Submitted: September 2, 2021                                 Decided: September 9, 2021


Before AGEE and HARRIS, Circuit Judges, and SHEDD, Senior Circuit Judge.


Petition denied by unpublished per curiam opinion.


Nikko Taylor Wright, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Nikko Taylor Wright petitions for a writ of mandamus, alleging that the district

court has unduly delayed acting on his motion for compassionate release. He seeks an

order from this court directing the district court to act. Our review of the district court’s

docket reveals that the district court has recently denied relief on Wright’s motion. See

United States v. Wright, No. 8:16-cr-00260-TDC-2 (D. Md. filed Aug. 17, 2021 & entered

Aug. 18, 2021). Accordingly, because the district court has decided Wright’s case, we

deny the mandamus petition as moot. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                       PETITION DENIED




                                             2